Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-11-2008

Graham v. Hogston
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4316




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Graham v. Hogston" (2008). 2008 Decisions. Paper 1459.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1459


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-144                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-4316
                                      ___________

                                  AARON GRAHAM,
                                              Appellant

                                              v.

                           WARDEN KAREN HOGSTON
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 07-cv-01402)
                      District Judge: Honorable Edwin M. Kosik
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 28, 2008

         Before: SLOVITER, FISHER and HARDIMAN, CIRCUIT JUDGES.

                                 (Filed: March 11, 2008)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

      Appellant Aaron Graham appeals pro se from the District Court’s order denying

his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The District Court
rejected Graham’s contention that he had not been credited for time he spent in custody

prior to his federal sentencing for bank robbery pursuant to 18 U.S.C. § 3585(b).

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district

court’s denial of a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Because we find that Graham’s appeal presents no substantial question, we will

summarily affirm the District Court’s judgment. See Third Circuit L.A.R. 27.4 and

I.O.P. 10.6.

       We need not repeat the background of this case or the details of Graham’s claim

here as they are well-known to the parties and are summarized in the District Court’s

memorandum. For substantially the reasons stated by the District Court, we conclude that

Graham’s 28 U.S.C. § 2241 petition was properly denied. In brief, as explained by the

District Court, Graham has already received credit towards his federal sentence for his

prior custody from August 27, 2003 through November 9, 2003, and from September 12,

2004 through May 1, 2005.1 The remaining time period in question – November 10, 2003

through September 11, 2004 – was previously credited to the service of a state sentence,

and therefore its credit to his federal sentence would constitute an improper double credit.

See 18 U.S.C. § 3585(b). See also Rios v. Wiley, 201 F.3d 257, 272 (3d Cir. 2000)

(superseded by statute on other grounds).

       For these reasons, we will affirm the District Court’s order.


       1
           Graham’s federal sentence commenced on May 2, 2005.

                                             2